BLACKMAR, Judge,
concurring.
The holding that the challenged ordinance submitted to the voters “is invalid because it contained more than one subject in violation of the City’s charter” is sufficient to decide the case. We simply cannot tell whether the voters would have approved both of the revenue measures, if they had been submitted separately. The common element of raising revenue is too broad an umbrella to cover both of these very different taxing measures. 508 Chestnut, Inc. v. City of St. Louis, 389 S.W.2d 823, 828-29 (Mo.1965) is distinguishable because the classification of “license taxes” is sufficiently narrow.
Inasmuch as there is a violation of the plural subject provision, no part of the ordinance can stand. Any holding that a part could retain validity would defeat the purpose of art. IV, § 13 of the Charter.
I agree with the discussion of the proper method for submitting a “sales tax” to the votes, but see no need to comment on whether the Board of Aldermen might resuscitate a “gross receipts tax” approved by the voters but then improperly converted into a sales tax by the Board.
The judgment is properly reversed.